DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-13, filed July 25, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wei et al. (See below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 12-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (USPGPUB 2014/0040826—hereinafter “Wei”).
 As to Claim 1, Wei teaches a terminal device (Fig. 12 at 100), comprising a processor (Pg. 13, ¶ 159), a touch display screen (Pg. 4, ¶ 58), and a memory for storing program instructions (Pg. 13, ¶ 158 and Pg. 14, ¶ 164), the processor being configured to execute the program instructions and configured to cause the terminal device to: 
receive a touch operation at an edge area of the touch display screen (Fig. 2, at 105); 
define an area of the touch operation as a target touch area (Fig. 4 at 404 and 405 and Pg. 4, ¶ 62 and Pg. 5, ¶’s 69-73 – note “predetermined region”); 
acquire an interaction area (Fig. 4 at 401-403) with at least one target functional element (Fig. 4 at 406) in a current interface (Fig. 4 at “Destination page”) based on the location of the touch operation (Pg. 5, ¶ 73), wherein the interaction area is an area of the touch display screen outside the target touch area (Fig. 4, note that 401-403 are outside of target touch area 404), wherein the interaction area is located far away from the location of the touch operation (Fig. 4, note that 401-403 are located far away from the location of the touch operation 405); and 
mirror the interaction area at the target touch area in the current interface (Fig. 4 at 405 and Pg. 5, ¶ 69-73 – note “mapping”).
As to Claim 12, Wei teaches a method for interface operation (See Fig. 1), applicable to a mobile terminal having a touch display screen (Fig. 12 at 100 and Pg. 4, ¶ 58), the method comprising: 
receiving a touch operation at an edge area of the touch display screen (Fig. 2, at 105); 
defining an area of the touch operation as a target touch area (Fig. 4 at 404 and 405 and Pg. 4, ¶ 62 and Pg. 5, ¶’s 69-73 – note “predetermined region”); 
acquiring an interaction area (Fig. 4 at 401-403) with at least one target functional element (Fig. 4 at 406) in a current interface (Fig. 4 at “Destination page”) based on the location of the touch operation (Pg. 5, ¶ 73), wherein the interaction area is an area of the touch display screen outside the target touch area (Fig. 4, note that 401-403 are outside of target touch area 404), wherein the interaction area is located far away from the location of the touch operation (Fig. 4, note that 401-403 are located far away from the location of the touch operation 405); and 
mirroring the interaction area at the target touch area in the current interface (Fig. 4 at 405 and Pg. 5, ¶ 69-73 – note “mapping”).  
As to Claim 20, Wei teaches a non-transitory computer-readable storage medium, having a computer program stored therein, wherein an interface operation method applied to a terminal is performed when the computer program is executed by a processor (Pg. 14, ¶ 169), and the method comprises: 
receiving a touch operation at an edge area of the touch display screen (Fig. 2, at 105); 
defining an area of the touch operation as a target touch area (Fig. 4 at 404 and 405 and Pg. 4, ¶ 62 and Pg. 5, ¶’s 69-73 – note “predetermined region”); 
acquiring an interaction area (Fig. 4 at 401-403) with at least one target functional element (Fig. 4 at 406) in a current interface (Fig. 4 at “Destination page”) based on the location of the touch operation (Pg. 5, ¶ 73), wherein the interaction area is an area of the touch display screen outside the target touch area (Fig. 4, note that 401-403 are outside of target touch area 404), wherein the interaction area is located far away from the location of the touch operation (Fig. 4, note that 401-403 are located far away from the location of the touch operation 405); and 
mirroring the interaction area at the target touch area in the current interface (Fig. 4 at 405 and Pg. 5, ¶ 69-73 – note “mapping”).  
As to Claims 2 and 13, Wei teaches that the processor is further configured to cause the terminal device to: mirror the interaction area at the target touch area in the current interface, using a first shape (Fig. 4, note rectangular shape of 405).
As to Claims 3 and 14, Wei teaches that the processor is further configured to cause the terminal device to: perform zooming processing on the interaction area according to a first ratio (Pg. 5, ¶ 67 – “zoom in and zoom out operations”); and mirror the zoomed interaction area at the target touch area in the current interface (Fig. 4 at 405 and Pg. 5, ¶ 69-73 – note “mapping”). 
As to Claims 5 and 16, Wei teaches that the processor is further configured to cause the terminal device to: mirror the interaction area at the target touch area in the current interface (Fig. 4 at 405 and Pg. 5, ¶ 69-73 – note “mapping”); and receive an operation in the mirrored interaction area, and synchronously respond to the operation on the current interface and the mirrored interaction area (See Fig. 11 and Pgs. 7-8, ¶ 89-90).  
As to Claims 6 and 17, Wei teaches that the processor is further configured to cause the terminal device to: generate a floating window at the target touch area (Fig. 11 at 409 and Pg. 7, ¶ 89); and mirror the interaction area in the floating window (See Fig. 11 and Pgs. 7-8, ¶ 89-90).  
As to Claims 7 and 18, Wei teaches that the processor is further configured to cause the terminal device to: receive an operation for target functional element in the floating window; and synchronously respond to the operation on the current interface and the floating window (See Fig. 11 at 412 and Pgs. 7-8, ¶ 90).  
As to Claim 8, Wei teaches that the processor is further configured to cause the terminal device to: close the floating window in response to receive a close operation on the floating window (Pg. 11, ¶ 142, and Pg. 12, ¶ 147).  
As to Claims 10 and 19, Wei teaches that the processor is further configured to cause the terminal device to: receive a zooming operation for the mirrored interaction area (Pg. 5, ¶ 67 – “zoom in and zoom out operations”); and adjust the mirrored interaction area according to a zoom ratio corresponding to the zoom operation (Pg. 5, ¶ 67 – “zoom in and zoom out operations”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei.
As to Claim 9, Wei fails to teach that the processor is further configured to cause the terminal device to: acquire a pressing pressure value corresponding to a pressing operation; when the pressing pressure value beyond a pressure threshold, an area of the pressing operation is defined as the target touch area.  Examiner takes Official Notice that it is well known in the art to detect pressure threshold values on a touchscreen display in order to activate/implement applications/functions. At the time of the effective date of the application, it would have been obvious to a person of ordinary skill in the art to implement pressure detection as a means to define a target touch area in the terminal device taught by Wei, in order to provide a quick way to define the target touch area.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wein in view of Ganey et al. (USPGPUB 2011/0169749—hereinafter “Ganey”).
As to Claims 4 and 15, Wei teaches that the processor is further configured to cause the terminal device to: acquire a touch position of the touch operation (Fig. 2 at 105); adopting a first mirroring mode to mirror the zoomed interaction area at the target touch area in the current interface when it is likely that the terminal device is held in the left hand (See Figs. 4 at 405 and Fig. 11 at 409 and Pg. 7, ¶ 84, 85 and 88 – note that the target touch area (405/409) may be repositioned at region 403 and it may mirror regions 401, 402 and 404 in a left-handed mode); and adapting a second mirroring mode to mirror the zoomed interaction area at the target touch area in the current interface (See Figs. 4 at 405 and Fig. 11 at 409 and Pg. 7, ¶ 84, 85 and 88 – note that the target touch area (405/409) may be positioned at region 404 and it may mirror regions 401-403 in a right-handed mode).
Wei, however, fails to teach determining a single-handed mode based on the touch position and determining if the single-handed mode is a left-handed mode or a right-handed mode.  Examiner cites Ganey to teach a terminal device (Fig. 1 at 102) determining a single-handed mode based on the touch position and determining if the single-handed mode is a left-handed mode or a right-handed mode (Pg. 3, ¶ 39 and Pg. 6, ¶ 71).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to determine if a terminal device is being used in a left-handed mode or a right-handed mode, as taught by Ganey, in the terminal device used by Wei, in order to dynamically place the virtual touchpad (target touch area) at an optimal location on the screen (Ganey, Pg. 3, ¶ 39).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694